Citation Nr: 0102401	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  95-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, both 
on a direct basis and as due to undiagnosed illness.  

2.  Entitlement to service connection for hearing loss, both 
on a direct basis and as due to undiagnosed illness.

3.  Entitlement to service connection for tinnitus, both on a 
direct basis and as due to undiagnosed illness.

4.  Entitlement to service connection for hepatitis C, both 
on a direct basis and as a blood disorder due to undiagnosed 
illness.

5.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

6.  Entitlement to service connection for joint pain due to 
undiagnosed illness.

7.  Entitlement to service connection for skin rash (hands, 
feet, thighs, and arms) due to undiagnosed illness.

REPRESENTATION

Appellant represented by:	Donna Richardson Shirley, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had periods of active duty from April 1969 to 
December 1971, and from November 1990 to May 1991.  He also 
had several years of inactive service with the Army National 
Guard.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War from January to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994, November 1994, and November 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which, in 
pertinent part, denied the above claims.  

The November 1997 rating decision also denied service 
connection for post-traumatic stress disorder (PTSD), and the 
veteran perfected his appeal to the Board as to this issue.  
During the pendency of this appeal, a rating decision of 
October 1998 granted service connection for PTSD and assigned 
a 10 percent disability rating for this condition.  The 
veteran then filed a notice of disagreement to initiate 
appellate review concerning the issue of the rating assigned 
for his PTSD, see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), and he perfected his appeal to the Board as to this 
issue in December 1998.  Thereafter, an April 1999 rating 
decision assigned a 30 percent disability rating for the 
veteran's PTSD.  

Under Diagnostic Code 9411, disability ratings higher than 30 
percent are available for PTSD.  In general, after the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  However, the veteran may 
expressly limit his appeal to entitlement to a particular 
disability rating which is less than the maximum rating 
available for a service-connected disability, thereby 
removing the Board's authority to adjudicate entitlement to a 
higher rating.  Id. at 39 (citing Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993)).  Also, an appeal may be withdrawn in 
writing at any time before the Board renders a decision.  
38 C.F.R. § 20.204.  In May 1999, the veteran signed a 
statement indicating that he was satisfied with the action 
taken on his claim granting a higher rating of 30 percent for 
PTSD.  The effect of the appellant's submission of this 
signed statement was to withdraw the PTSD issue from appeal.  
Consequently, this issue is not presently before the Board.

In May 2000, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, the veteran's attorney stated at the May 2000 
hearing that a claim for service connection for hypertension 
would be addressed at a later date.  The veteran is hereby 
advised of the need to file a formal claim for this condition 
with the RO if he wishes to seek service connection for 
hypertension.  Also, at that hearing, the veteran stated that 
his service-connected post-traumatic stress disorder (PTSD) 
had recently worsened.  This statement is sufficient to raise 
an informal claim for an increased rating, and this issue is 
referred to the RO for appropriate action.

In a statement in support of claim submitted by the appellant 
in February 1997, it was indicated that he had recently been 
diagnosed with diabetes, and that he was requesting the RO to 
obtain his treatment records for this condition.  Because it 
is unclear from this statement whether the appellant was 
expressing a desire or intent to file a claim for service 
connection for diabetes, the RO should contact the appellant 
to obtain clarification of this matter.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





